Cooke, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1968, disqualifying claimant, a driving instructor, from unemployment insurance benefits on the ground that he voluntarily left his employ*588ment without good cause by provoking his discharge. It is undisputed that claimant insisted that his compensation for each .driving test or lesson be raised to 70% of the amount taken in by employer in connection with his work, in effect a substantial increase over the amount then being paid, and thereafter no more work was assigned to him. What constitutes good cause within paragraph (a) of subdivision 1 of section 593 of the Labor Law is a question of fact, the resolution of which is within the province of the board if supported by substantial evidence (Labor Law, § 623; Matter of D’Arcangelis [Cather-wood], 29 A D 2d 706) and, on the record here, we cannot disturb the board’s determination, as dissatisfaction with the recompense paid does not ipso facto constitute good cause (Matter of Haynes [Catherwood], 30 A D 2d 722; Matter of Simson [Catherwood], 18 A D 2d 744; Matter of Sellers [J. W. Mays, Inc. Catherwood], 13 A D 2d 204). Decision affirmed, without costs. Gibson, P. J., Reynolds, Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum by Cooke, J.